Citation Nr: 0635745	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).

Procedural history

The veteran was initially denied service connection for 
bilateral knee arthritis in an unappealed December 1971 
rating decision.  In December 2001, he filed a request to 
reopen his previously-denied service-connection claim.  The 
veteran's request also included a service-connection claim 
for a bilateral leg condition and a back disability.  
The February 2003 rating decision denied service connection 
for bilateral knee arthritis, a bilateral leg condition, and 
a back disability.  In so doing, the RO addressed the 
bilateral knee arthritis issue on the merits without regard 
to the predicate question of whether new and material 
evidence had been received to reopen the previously-denied 
claim(s).  The veteran filed a notice of disagreement (NOD) 
regarding each of these issues in March 2003.  See VA Form 
21-4138, received March 27, 2003.  A January 2004 statement 
of the case (SOC), however, addressed only the leg and knee 
claims and did not reference the claimed back disability.  As 
a result, the veteran subsequently perfected an appeal as to 
the leg and knee issues only.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in June 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  The veteran submitted additional medical evidence 
directly to the Board at the hearing.  He has waived review 
of this evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).

Issues not on appeal

The February 2003 rating decision also denied service 
connection for post-traumatic stress disorder (PTSD), and the 
veteran's appeal initially included this issue.  Following 
the veteran's filing of his substantive appeal, however, the 
RO granted service connection for PTSD in an October 2005 
rating decision.  A 50 percent disability rating was 
assigned, effective January 8, 2003.  To the Board's 
knowledge, the veteran has not appealed the assigned rating 
or effective date and these issues are therefore not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability].

The RO also denied service connection for an eye condition in 
an August 2003 rating decision.  To the Board's knowledge, 
the veteran has not disagreed with that decision and the 
issue is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The Board also notes that the veteran filed a claim for an 
increased rating for his service-connected type II diabetes 
mellitus together with a claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) in March 2006.  The RO has yet to adjudicated these 
claims and they are therefore not currently before the Board.  
The claims are referred to the RO for appropriate action.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a bilateral knee disability and service 
connection for a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record fails 
to demonstrate the presence of a current right leg 
disability, the incurrence or aggravation of the same during 
service, or a relationship between the two.

2.  A preponderance of the medical evidence of record fails 
to demonstrate the presence of a current left leg disability, 
the incurrence or aggravation of the same during service, or 
a relationship between the two.


CONCLUSIONS OF LAW

1.  A right leg disability was neither incurred in nor 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A left leg disability was neither incurred in nor 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a bilateral leg 
disability.  He essentially contends that such disability had 
its genesis during active duty and was a consequence of his 
in-service duties as a Navy Seabee.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.  Because of the similar fact 
pattern, relevant law and regulations, and anatomical area(s) 
involved, the veteran's service-connection claims for each 
leg will be analyzed in common discussion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues addressed herein has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in June 2002 and April 2004 which were 
specifically intended to address the requirements of the 
VCAA.  The April 2004 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service which 
caused injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it is necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The April 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the April 2004 letter advised the veteran that 
if "you have received treatment(s) from a private 
physician/hospital for the conditions listed above, please 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to [VA], for 
each treatment facility and we will request your treatment 
records for you.  Please provide the complete name(s), 
mailing address(es) including zip code for each facility and 
date(s) of treatment" (emphasis in original).  
Alternatively, the veteran was informed that "[y]ou may 
collect these medical records and send them to us"(emphasis 
in original).  With respect to VA medical records, the April 
2004 letter advised the veteran that if "you were treated at 
a VA medical center for the conditions above, please complete 
and return the enclosed VA Form 21-4138, Statement in Support 
of Claim.  Please tell us the facility(ies) and date(s) of 
your treatment(s).  We will request your medical records for 
you" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The April 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The June 2002 VCAA letter further 
instructed the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you."  The Board believes that these requests substantially 
comply with the requirements of 38 C.F.R. § 3.159 (b) in that 
they informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, although partial VCAA notice was arguably 
provided by the June 2002 VCAA letter.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the June 2002 and 
April 2004 VCAA letters.  His claims were then readjudicated 
by the October 2005 supplemental statement of the case 
(SSOC), after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VCAA notice(s).  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice(s). 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The RO forwarded the veteran a letter in March 2006 outlining 
the type of evidence needed to establish the highest possible 
disability rating and earliest possible effective date in any 
event.  The veteran's claim of entitlement to service 
connection was denied based on elements (2) and (3), the 
existence of disability and its relationship to service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, extensive VA and private treatment records, and the 
report of multiple VA examinations.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claims, and presented 
testimony at a personal hearing before the undersigned Acting 
Veterans Law Judge in June 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).



Analysis

In the instant case, there is no medical evidence of record 
establishing the existence of a current bilateral leg 
condition.  While the veteran has received regular treatment 
in recent years for a host of musculoskeletal disabilities, 
it does not appear that a bilateral leg condition is among 
them.  Indeed, the only potential leg disability found in 
these records is the veteran's diagnosis of bilateral knee 
degenerative joint disease.  The veteran's bilateral knee 
arthritis, however, represents a separate issue currently on 
appeal which is the subject of the remand portion of this 
decision.  Moreover, the veteran has made clear his belief 
that he suffers from a bilateral leg disability completely 
separate from any knee malady.  The veteran has specifically 
indicated that his leg disability does not involve the bones 
(as does arthritis), but rather involves the muscles and 
nerves.  See, e.g., Hearing Transcript, at 16.  No such 
disability, however, has been identified.  

The only other diagnosis which could potentially reflect a 
leg disability is the veteran's diagnosis of arthralgia of 
multiple joints.  The only lower extremity joints 
specifically identified in the medical record, however, are 
the knee joints.  Again, service connection for a knee 
disability is a separate issue which is the subject of the 
Board remand below.  

The Board has also considered the veteran's complaints of 
numbness and tingling in the lower extremities and his 
occasional complaints of pain radiating from his back into 
the legs.  Outpatient treatment records, however, have 
consistently noted that no tremor, loss of sensation, focal 
weakness, numbness or tingling is present.  Diabetic foot 
examinations have routinely been within normal limits.  
A VA examination in January 2003 yielded similar findings.  
The examiner also noted that no radicular pain was manifest 
on straight leg raising.  Overall, no leg abnormality was 
identified.

The only other evidence in the claims file serving to 
establish the existence of a current bilateral leg condition 
is the veteran's own statements.  It is now well settled, 
however, that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters such as the existence of disability and 
determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Although the 
veteran is free to report his lay observation of symptoms, 
his statements regarding the existence of disability do not 
constitute competent medical evidence and are accordingly 
lacking in probative value.

Moreover, even if the veteran may occasionally experience leg 
pain or numbness that does not serve to establish the 
existence of an identifiable disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [a symptom alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

In short, the first Hickson element has not been satisfied, 
and the veteran's claim fails on that basis.  Throughout the 
five years this claim has been pending, the veteran and his 
representative have had every opportunity to either submit 
medical evidence of a current bilateral leg disability or 
provide VA with authorization to obtain the same.  The June 
2002 and April 2004 VCAA letters reiterated the importance of 
such evidence.  Despite these admonitions, however, no 
medical evidence has been identified which would serve to 
demonstrate the existence of a current bilateral leg 
disability.  See 38 U.S.C.A. § 5107(a) (West 2002) [noting 
that "a claimant has the responsibility to present and 
support a claim for benefits under the laws administered by 
the Secretary"].  Because evidence of a current disability 
is lacking, service connection for a bilateral leg condition 
is not warranted.  See Brammer, supra.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.  

With respect to the second Hickson element, that of in-
service incurrence of disease or injury, the veteran's 
service medical records are completely negative for 
complaint, treatment, or diagnosis of any leg injury or 
disease.  [While the veteran did complain of right knee 
swelling on a single occasion in September 1968, the 
accompanying examination revealed a normal knee.  As 
explained above, however, service connection for a right knee 
disability is a separate and distinct issue from that of 
service connection for a bilateral leg disability.]  A 
physical examination conducted on separation from service 
specifically found the lower extremities to be within normal 
limits.  The first mention of a leg disability (separate from 
the claimed knee disability) in the record appears to have 
been made by the veteran some 30 years after service in 
connection with his claim for monetary benefits from VA.  The 
Board places greater probative value on the contemporaneous 
medical records, which fail to show treatment or diagnosis of 
a bilateral leg disability in service, than it does on the 
veteran's recent statements regarding his claimed condition.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  

The Board has also considered the veteran's statements to the 
effect that the rigors of his job as a Navy Seabee constitute 
an in-service injury.  The veteran in particular contends 
that the physically demanding construction-type work Seabees 
perform led to an overall deterioration of lower extremity 
health which in turn resulted in serious disability.  The 
Board, however, rejects the veteran's contention that work as 
a Seabee in and of itself constitutes an in-service injury.  
While the Board has no doubt that such work was labor-
intensive, the veteran has failed to show how such resulted 
in injury in his particular case.  While thousands of Seabees 
have served in the United States Navy, not all have left 
service will musculoskeletal disability.  Something more than 
a physically-demanding job in service is required to 
demonstrate in-service injury.  Showing that one was forced 
to physically exert themselves in service is insufficient.  
To be sure, physically demanding work is essential to most 
military professions.  The veteran has not shown that his 
duties in service resulted in any particular malady which 
would take him outside of the norm.  The second Hickson 
element has therefore also not been met, and the veteran's 
claim fails on this additional basis.

The record also contains no medical opinion which would serve 
to connect a current leg disability to the veteran's period 
of active duty.  In the absence of a current disability or 
any evidence of an in-service leg disease or injury, such 
opinion would be a manifest impossibility.  As explained 
above, to the extent that the veteran himself contends such 
relationship exists, his statements do not represent 
competent medical evidence and are lacking in probative 
value.  See Espiritu, supra.  The final Hickson element has 
therefore also not been satisfied.

Because none of the Hickson elements have been met, service 
connection for a bilateral leg disability is not warranted.  
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.


REMAND

The veteran seeks to reopen his previously-denied service-
connection claim for bilateral knee arthritis.  He further 
seeks service connection for a back disability.  Before the 
Board can properly adjudicate these claims, however, 
additional development is required.  

Reasons for remand

Kent considerations

As noted in the Introduction, the veteran was previously 
denied service connection for bilateral knee arthritis in a 
December 1971 rating decision.  He was informed of this 
decision by way of a letter from the RO dated December 9, 
1971.  He did not timely appeal this decision, and it became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2006).  
Accordingly, before the claim can be reopened, new and 
material evidence must be submitted.  

As noted in the Introduction, the RO most recently denied 
service connection for bilateral knee arthritis on the merits 
without reference to the December 1971 rating decision.  [The 
RO did mention a November 1985 rating decision which it 
claimed denied service connection for a knee condition.  
Review of the record, however, reveals that the November 1985 
rating decision addressed only the matter of nonservice-
connected pension benefits.  Service connection for a knee 
disability was not discussed.  The RO failed to address the 
predicate issue of whether new and material evidence had been 
submitted in any event.]  

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the claimant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  The proper issue on appeal is, therefore, 
whether new and material evidence has been received which is 
sufficient to reopen the previously-denied service-connection 
claims for bilateral knee arthritis.

Review of the record reveals that the veteran has not 
received VCAA notice with respect to the new and material 
evidence issue.  While the June 2002 and April 2004 VCAA 
letters provided notice regarding service connection, such is 
not the issue on appeal.  Rather, as explained above, the 
proper issue on appeal is whether new and material evidence 
has been received which is sufficient to reopen the veteran's 
previously-denied claim.  VCAA notice regarding this issue is 
lacking, and the claim must therefore be remanded so that a 
proper notice letter can be sent to the veteran.

The circumstances of this case are similar to those found in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, as here, 
the proper issue on appeal was whether new and material 
evidence had been received to reopen a previously-denied 
service-connection claim.  The RO, however, sent the veteran 
a VCAA letter addressing only the matter of service 
connection without making reference to the new and material 
evidence issue.  The Court held such VCAA notice to be 
inadequate, and remanded the case so that the veteran could 
be provided with a VCAA notice letter explaining that new and 
material evidence was required and describing what 
constitutes the same.  The Court further held that in new and 
material evidence cases, the veteran must be notified of the 
elements of service connection on which the claim was 
previously denied, and be given notice that he must submit 
evidence specifically relating to such elements.  Because the 
veteran has not been provided with Kent compliant VCAA 
notice, the case must be remanded so that such notice can be 
sent to the veteran.

Manlincon considerations

As noted in the Introduction, the February 2003 rating 
decision denied service connection or a back disability.  The 
veteran filed a NOD with respect to this issue in March 2003.  
See VA Form 21-4138, received March 27, 2003.  The RO has 
not, however, issued a SOC with respect to that issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) for issuance of a SOC.

Accordingly, this issue is REMANDED to the VBA for the 
following actions:

1.  VBA should provide the veteran with a 
notice letter regarding the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
bilateral knee arthritis which complies 
with the notification requirements of the 
VCAA as amplified by Kent.  

2.  After completing any additional 
development which is deemed necessary, 
VBA should readjudicate the matter of 
whether new and material evidence has 
been received to reopen the veteran's 
previously-denied service-connection 
claim for bilateral knee arthritis.  
If the benefit sought on appeal is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

3.  After completing any development 
action it deems appropriate, VBA should 
readjudicate the claim of entitlement to 
service connection for a back disability.  
If the decision does not result in a 
complete grant of benefits sought, VBA 
must issue a SOC.  The veteran should be 
advised of his appeal rights.  If an 
appeal is perfected, the case should be 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


